Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed because the prior art, alone or in combination, does not disclose an enclosure capable of supporting one or more phyla of living plants and organisms, the enclosure comprising floor, side walls, side and back panels; a top assembly having a top forward panel, a top rear panel, and an upper vent screen coupled to the top forward and top rear panels, the top forward panel fixed to the side wall panels, and the top rear panel fixed to the side wall panels and the back wall panel; at least one front door panel movable to provide access to the interior of the enclosure; a water inlet port arranged in the top assembly; a drainage system located near a bottom section of the enclosure, the drainage system having a drainage panel, the drainage panel fixed to the side wall panels and located above the floor panel to provide a dead air gap between the drainage panel and the floor panel, the drainage panel having a slope defined by an upper end of the drainage panel and a lower end of the drainage panel, and the drainage system having a sump located adjacent to the lower end of the drainage panel wherein a drain tube extending from the sump to a location outside of the enclosure; and an air circulation and ventilation system comprising the upper vent screen and a lower vent screen, the upper vent screen and the lower vent screen separable by a circulation distance defined by a vertical distance between the upper and lower vent screens, wherein the lower vent screen is located below the at least one front  door panel, and wherein the circulation distance generates a chimney effect that continually moves air throughout the enclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art was cited to show examples of animal and plant housings and habitats.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE ABBOTT whose telephone number is (571)272-6896.  The examiner can normally be reached on 7am -5:30pmEST Monday- Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YVONNE R ABBOTT-LEWIS/Primary Examiner, Art Unit 3644